Mr. Justice Walker, dissenting: I am unable to concur in the judgment awarding a writ of mandamus in this case. I hold that when the circuit court of Macoupin county entered the order changing the venue to Christian county, the former court lost all jurisdiction, and the latter became invested with full and complete jurisdiction; and had the latter court" proceeded the next day to try the case, and judgment had been rendered, could the Macoupin circuit court, by vacating the order changing the venue before that court adjourned, have vacated that judgment and compelled a new trial, notwithstanding an acquittal ? I presume no one would contend that could be done, although the term had not adjourned at which these orders were entered. I presume no one will deny that it is the law, operating through the judge, that gives force and effect to the sentences of the court. I know of no other means through which the judicial power of the State can be exercised. That function can alone be exercised by the judge, and the change of venue must and can alone be granted by the judge or the court. If, then, it be said the venue is not changed until the clerk of the county from which the venue is sought to be taken lodges the papers in the case with the clerk of the court to which it is taken, then that is to hold it is the clerk, and not the court, that grants the change of venue. (White v. The People, 94 Ill. 604.) Or if it be held that the venue is not changed until the court granting it has adjourned, then, in practice, the entering an order for a change of venue at the beginning of a term operates as a stay of proceedings till the end of the term, and it would be error to try it before that time, although the term might continue three months or more. Did the legislature intend to create such delays, when adopting this law? Most assuredly not. Such could not have been nor was it intended. But there is another view of the question, which, although requested, was not discussed by counsel, and that is, whether . or not the order of the circuit court of Sangamon county, conceding that court was fully invested with jurisdiction to proceed with and try the ease, did not, by its order remanding the case, change the venue of the case back to Macoupin county. That court was invested with full power to change the venue of this and any other case, and can any one doubt, that, having that power and jurisdiction of the subject matter and the parties, and an order is made changing the venue, the order would be binding and conclusive until the order should be vacated or reversed, however erroneous? Such an order, made without being asked, or even against the objection of both parties, would be binding and conclusive so long as it remained, in force. Of this, I believe, there can be no question. Whatever the form, it operated as and was a change of the venue of the case from Sangamon to Macoupin county. Here there is an order, unimpeached, returning the case to Macoupin county for trial or other proceedings. Can there be the shadow of a doubt that, even' if the case was, when the order was made by the Sangamon circuit court, properly in that court, the venue' was changed back to Macoupin county by that order? We must look to the substance, and not the mere form, of the order. It purported, and its purpose was, to reinvest the circuit court of Maqoupin county with jurisdiction, and if rightfully pending in the Sangamon circuit court its manifest and undeniable effect was to change the venue to Macoupin county. It may be there was gross error in making the order, but that can not be inquired of in this proceeding. Then how can it be that there can be the slightest pretense that the Sangamon circuit court has the shadow of legal right, jurisdiction or power to try this ease with that order standing in full force? The term.at which the order was made having closed, there is no power in that court to vacate that order, nor can we reverse it in this proceeding. If the accused shall be tried and convicted in the face of .that order, and he were to bring the case to this court, would it be possible to sustain the conviction, notwithstanding the peremptory writ of mandamus? For these reasons I dissent to the awarding of the writ.